Name: Commission Regulation (EEC) No 4132/86 of 23 December 1986 concerning Annexes III and VII to Council Regulation (EEC) No 2072/84 on common rules for imports of certain textile products originating in the People' s Republic of China
 Type: Regulation
 Subject Matter: maritime and inland waterway transport;  employment;  competition
 Date Published: nan

 No L 383 / 20 Official Journal of the European Communities 31 . 12 . 86 COMMISSION REGULATION (EEC ) No 4132 / 86 of 23 December 1986 concerning Annexes III and VII to Council Regulation (EEC) No 2072 / 84 on common rules for imports of certain textile products originating in the People's Republic of China THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC ) No 2072 / 84 of 29 June 1984 on common rules for imports of certain textile products originating in China ('), as last amended by Regulation (EEC ) No 4130 / 86 ( 2 ), and in particular Article 18 and Annex VII , Article 1 thereof, Whereas , in Annex III to Regulation (EEC ) No 2072 / 84 , it is stated that the allocations as between Member States of quantitative limits for 1987 have been published for the purposes of information and that the final version shall be the subject of a Community Regulation at the beginning of 1987 ; Whereas it is appropriate to provide for 1987 the same allocations as those published in Annex III to Regulation (EEC ) No 2072 / 84 ; Whereas the abovementioned Regulation provides that the allocations between Member States of quantitative limits specific to outward processing trade (OPT ) imports for 1984 to 1988 are carried out in accordance with the procedure laid down in Article 16 ; Whereas it is appropriate to establish the 1987 allocation between Member States of these quantitative limits for economic outward processing trade ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee , HAS ADOPTED THIS REGULATION : Article 1 The allocation for 1987 of the Community quantitative limits referred to in Annex III to Regulation (EEC ) No 2072 / 84 in set out in Annex A hereto . Article 2 The 1987 allocation between Member States of the OPT quantitative limits referred to in the Appendix to Annex VII to Regulation (EEC ) No 2072 / 84 in set out in Annex B hereto . Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 December 1986 . For the Commission Willy DE CLERCQ Member of the Commission ( ») OJ No 198 , 27 . 7 . 1984 , p. 1 . ( 2 ) See page 1 of this Official Journal . 31 . 12 . 86 Official Journal of the European Communities No L 383 / 21 ANNEX A QUANTITATIVE LIMITS FOR 1987 GROUP I A Cate ­ gory CCT heading No NIMEXE code ( 1987 ) Description Third countries Mem ­ Units Quantitative limits from 1 January to 31 December 1987 ber States 1 55.05 Cotton yarn , not put up for retail sale China tonnes55.05-13 , 19 , 21 , 25 , 27 , 29 , 33 , 35 , 37 , 41 , 45 , 46 , 48 , 51 , 53 , 55 , 57 , 61 , 65 , 67 , 69 , 72 , 78 , 81 , 83 , 85 , 87 D F I ' BNL UK IRL DK GR E P EEC 1 417 604 151 204 95 99 63 167 116 40 2 956 2 n 55.09 China tonnesOther woven fabrics of cotton : Woven fabrics of cotton , other than gauze , terry fabrics , narrow woven fabrics , pile fabrics , chenille fabrics , tulle and other net fabrics : 55.09-03 , 04 , 05 , 06 , 07 , 08 , 09 , 10 , 11 , 12 , 13 , 14 , 15 , 16 , 17 , 19 , 21 , 29 , 32 , 34 , 35 , 37 , 38 , 39 , 41 , 49 , 51 , 52 , 53 , 54 , 55 , 56 , 57 , 59 , 61 , 63 , 64 , 65 , 66 , 67 , 68 , 69 , 70 , 71 , 73 , 75 , 76 , 77 , 78 , 79 , 80 , 81 , 82 , 83 , 84 , 85 , 87 , 88 , 89 , 90 , 91 , 92 , 93 , 98 , 99 55.09-06 , 07 , 08 , 09 , 51 52 , 53 , 54 , 55 , 56 , 57 , 59 61 , 63 , 64 , 65 , 66 , 67 , 70 71 , 73 , 83 , 84 , 85 , 87 , 88 89 , 90 , 91 , 92 , 93 , 98 99 D F I BNL UK IRL DK GR E P EEC D F I BNL UK IRL DK GR E P 3 576 5 051 1 905 3 327 4 240 625 1 674 310 126 75 20 909 (M 358 505 191 (') 424 63 167 158 13 8 2 a a ) Of which other than unbleached or bleached China tonnes 3 56.07 A China tonnesWoven fabrics of man-made fibres ( discontinuous or waste ): A. Of synthetic textile fibres : Woven fabrics of synthetic fibres ( discontinuous or waste ) other than narrow woven fabrics , pile fabrics ( including terry fabrics ) and chenille fabrics : 56.07-01 , 04 , 05 , 07 , 08 , 10 , 12 , 15 , 19 , 20 , 22 , 25 , 29 , 30 , 31 , 35 , 38 , 39 , 40 , 41 , 43 , 45 , 46 , 47 , 49 D F I BNL UK IRL DK GR E P EEC D F I BNL UK IRL DK GR E P 628 371 302 2 301 158 55 82 64 77 77 4 115 (') 63 37 30 H 16 5 8 8 8 8 3 a a ) Of which other than unbleached or bleached China tonnes56.07-01 , 05 , 07 , 08 , 12 , 15 , 19 , 22 , 25 , 29 , 31 , 35 , 38 , 40 , 41 , 43 , 46 , 47 , 49 (') See Appendix . No L 383 / 22 Official Journal of the European Communities 31 . 12 . 86 GROUP I B Category CCT heading No NIMEXE code ( 1987 ) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1987 4 60.04 B I II a ) b ) c ) IV b ) 1 aa ) dd ) 2 ee ) d ) 1 aa ) dd ) 2 dd ) 60.04-19 , 20 , 22 , 23 , 24 , 26 , 41 , 50 , 58 , 71 , 79 , 86 , 88 Under garments , knitted or crocheted , not elastic or rubberized : Shirts , T-shirts , lightweight fine knit roll , polo or turtle necked jumpers and pullovers , undervests and the like , knitted or crocheted , not elastic or rubberized , other than babies ' garments , of cotton or synthetic textile fibres ; T-shirts and light weight fine knit roll , polo or turtle necked jumpers and pullovers , of regenerated textile fibres , other than babies' garments China D F 1 BNL UK IRL DK GR E P EEC 1 000 pieces 1 711 1 694 949 637 959 47 140 50 156 18 6 361 ( ! ) 5 60.05 A la ) II b ) 4 bb ) 1 1 aaa ) bbb ) ccc ) ddd ) eee ) 22 bbb ) ccc ) ddd ) eee ) fff) 60.05-01 , 29 , 30 , 32 , 33 , 34 , 39 , 40 , 41 , 42 , 43 Outer garments and other articles , knitted or crocheted , not elastic or rubberized : A. Outer garments and clothing accessories : Jerseys , pullovers , slip-overs , waistcoats , twinsets , cardi ­ gans , bed jackets and jumpers , knitted or crocheted , not elastic or rubberized , of wool , of cotton or of man-made textile fibres China D F I BNL UK IRL DK GR E P EEC 1 000 pieces 1 861 1 125 979 493 1 515 (') 50 122 42 88 15 6 290 ( ») 6 61.01 B V d ) 1 2 3 e ) 1 2 3 61.02 B II e ) 6 aa ) bb ) cc ) 61.01-62 , 64 , 66 , 72 , 74 , 76 61.02-66 , 68 , 72 Men's and boys ' outerogarments : Women's , girls ' and infants ' outer garments : ^ B. Other : Men's and boys ' woven breeches , shorts and trousers ( including slacks ); women's , girls ' and infants ' woven trousers and slacks , of wool , of cotton or of man-made textile fibres China (') D F I BNL UK IRL DK GR E P EEC 1 000 pieces 3 489 1 386 982 1 021 (*) 555 65 326 48 124 21 8 017 (&gt;) ( J ) See Appendix . 31 . 12 . 86 Official Journal of the European Communities No L 383 / 23 Category CCT heading No NIMEXE code ( 1987 ) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1987 7 60.05 A II b ) 4 aa ) 22 33 44 55 61.02 B II e ) 7 bb ) cc ) ee ) 60.05-22 , 23 , 24 , 25 61.02-78 , 82 , 85 Outer garments and other articles , knitted or crocheted , not elastic or rubberized : A. Outer garments and clothing accessories : II . Other Women's , girls ' and infants' outer garments : B. Other : Blouses and shirt-blouses , knitted , crocheted ( not elastic or rubberized ), or woven , for women , girls and infants , of wool , of cotton or of man-made textile fibres China D F I BNL UK IRL DK GR E P EEC 1 000 pieces 699 333 365 144 203 24 62 27 41 10 1 908 8 61.03 A I II IV 61.03-11 , 15 , 18 Men's and boys' under garments , including collars , shirt fronts and cuffs : Men's and boys ' shirts , woven , of wool , of cotton or of man-made textile fibres China D F I BNL UK IRL DK GR E P EEC 1 000 pieces 3 555 828 867 606 1 123 64 438 48 122 17 7 668 No L 383 / 24 Official Journal of the European Communities 31 . 12 . 86 GROUP II A Category CCT heading No NIMEXE code ( 1987 ) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1987 9 55.08 62.02 B III a ) 1 55.08-10 , 30 , 50 , 80 62.02-71 Terry towelling and similar terry fabrics of cotton Bed linen , table linen , toilet linen and kitchen linen ; curtains and other furnishing articles : B. Other : Woven cotton terry fabrics ; toilet and kitchen linen of woven cotton terry fabrics China D F I BNL UK IRL DK GR E P EEC tonnes 1 027 457 449 258 681 27 273 20 29 5 3 226 20 62.02 B I a ) c ) 62.02-12 , 13 , 19 Bed linen , table linen , toilet linen and kitchen linen ; curtains and other furnishing articles : B. Other : Bed linen , woven China D F I BNL UK IRL DK GR E P EEC tonnes &gt; H 23 56.05 B 56.05-51 , 55 , 61 , 65 , 71 , 75 , 81 , 85 , 91, 95, 99 Yarn of man-made fibres ( discontinuous or waste ), not put up for retail sale : B. Of regenerated textile fibres : Yarn of discontinuous or waste regenerated fibres , not put up for retail sale China D F I BNL UK IRL DK GR E P EEC tonnes 1 429 618 997 2 055 354 25 151  43 68 13 5 753 32 ex 58.04 58.04-07 , 11 , 15 , 18 , 41 , 43 , 45 , 61 , 63 , 67 , 69 , 71 , 75 , 77 , 78 Woven pile fabrics and chenille fabrics ( other than terry towelling or similar terry fabrics of cotton falling within heading No 55.08 and fabrics falling within heading No 58.05 ): Woven pile fabrics and chenille fabrics ( other than terry fabrics of cotton and narrow woven fabrics ), of wool , of cotton or of man-made textile fibres China D F I BNL UK IRL DK GR E P EEC tonnes 766 496 389 238 567 36 108 59 19 15 2 693 (*) See Appendix . 31 . 12 . 86 Official Journal of the European Communities No L 383 / 25 Category CCT heading No NIMEXE code ( 1987 ) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1987 39 62.02 B II a ) c ) III a ) 2 c ) 62.02-40 , 42 , 44 , 46 , 51 , 59 , 65 , 72 , 74 , 77 Bed linen , table linen , toilet linen and kitchen linen ; curtains and other furnishing articles : B. Other : Woven table linen , toilet and kitchen linen , other than of cotton terry fabric China (') D F I BNL UK IRL DK GR E P EEC tonnes 1 342 801 653 518 665 44 130 466 210 22 4 851 (*) See Appendix . No L 383 / 26 Official Journal of the European Communities 31 . 12 . 86 GROUP II B Category CCT heading No NIMEXE code ( 1987 ) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1987 12 60.03 A China 1 000 pairsStockings , under stockings , socks , ankle-socks , sockettes and the like , knitted or crocheted , not elastic or rubberized : Other than women's stockings of synthetic textile fibres B I II a ) b ) 2 III IV 1 853 4 771 836 1 231 1 638 49 350 71 260 68 60.03-01 , 03 , 05 , 09 , 11 , 18 , 20 , 29 , 40 , 80 D F I BNL UK IRL DK GR E P EEC 11 127 13 60.04 China 1 000 piecesD F BNL IRL 4 499 1 069 816 67 B IV b ) 1 cc ) 2 dd ) d ) 1 cc ) 2 cc ) 60.04-48 , 56 , 75 , 85 Under garments , knitted or crocheted , not elastic or rubberized : Men 's and boys' underpants and briefs , women 's , girls' and infants' ( other than babies ') knickers and briefs , knitted or crocheted , not elastic or rubberized , of cotton or synthetic textile fibres 15 B 61.02 China 1 000 piecesI BNL IRL 79 135 6 B II e ) 1 aa ) bb ) cc ) 2 aa ) bb ) cc ) 61.02-31 , 32 , 33 , 35 , 36 , 37 , 39 , 40 Women's , girls' and infants' outer garments : B. Other : Women 's , girls' and infants' woven overcoats , raincoats and other coats , cloaks and capes ; jackets and blazers , other than garments of category 15 A , of wool , of cotton or of man-made textile-fibres 16 China F UK 1 000 pieces 231 135 61.01 B V c ) 1 2 3 61.01-51 , 54 , 57 Men 's and boys ' outer garments : Men's and boys' woven suits ( including coordinate suits consisting of two or three pieces , which are ordered , packed , consigned and normally sold together ), of wool , of cotton or of man-made textile fibres , excluding ski suits 31 . 12 . 86 Official Journal of the European Communities No L 383 / 27 Category CCT heading No NIMEXE code ( 1987 ) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1987 17 61.01 B V a ) 1 2 3 61.01-34 , 36 , 37 Men's and boys ' outer garments : Men's and boys ' woven jackets ( excluding waister jackets ) and blazers , of wool , of cotton or of man-made textile fibres China F I UK 1 000 pieces 152 67 90 18 61.03 B C 61.03-51 , 55 , 59 , 81 , 85 , 89 Men's and boys' under garments , including collars , shirt fronts and cuffs : Men's and boys' woven under garments other than shirts , of wool , of cotton or of man-made textile fibres China D F I BNL UK IRL DK GR E P EEC tonnes 107 83 191 32 122 3 42 5 15 5 605 19 61.05 A C 61.05-10 , 99 Handkerchiefs China D F I BNL UK IRL DK GR E P EEC 1 000 pieces 19 369 6 536 10 569 13 071 9 954 367 2 229 447 832 78 63 452 21 61.01 B IV 61.02 B II d ) 61.01-29 , 31 , 32 61.02-25 , 26 , 28 Men's and boys ' outer garments : Women's , girls' and infants ' outer garments : B. Other : Parkas ; anoraks , windcheaters , waister jackets and the like , woven , of wool , of cotton or of man-made textile fibres China D F I BNL UK IRL DK GR E P EEC 1 000 pieces 2 303 832 583 356 548 22 104 45 131 26 4 950 24 60.04 B IV b ) 1 bb ) 2 aa ) bb ) d ) 1 bb ) 2 aa ) bb ) 60.04-47 , 73* 60.04-51 , 53 , 81 , 83 Under garments , knitted or crocheted , not elastic or rubberized : Men's and boys ' pyjamas , knitted or crocheted , of cotton or of synthetic textile fibres Women's , girls' and infants' ( other than babies') knitted or crocheted pyjamas and nightdresses , of cotton or of synthetic fibres China D F I BNL UK 1 000 pieces 3 595 685 342 251 285 No L 383 / 28 Official Journal of the European Communities 31 . 12 . 86 Category CCT heading No NIMEXE code ( 1987 ) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1987 26 60.05 A II b ) 4 cc ) 11 22 33 44 61.02 B II e ) 4 bb ) cc ) dd ) ee ) 60.05-46 , 47 , 48 , 49 61.02-48 , 52 , 53 , 54 Outer garments and other articles , knitted or crocheted , not elastic or rubberized : A. Outer garments and clothing accessories : II . Other Women's , girls' and infants' outer garments : B. Other : Women's , girls ' and infants' ( other than babies ') woven and knitted or crocheted dresses , of wool , of cotton or of man-made textile fibres China D F I BNL UK IRL DK GR E P EEC 1 000 pieces 1 071 414 346 123 467 16 77 33 92 21 2 660 27 60.05 A II b ) 4 dd ) 61.02 B II e ) 5 aa ) bb ) cc ) 60.05-51 , 52 , 54 , 58 61.02-57 , 58 , 62 Outer garments and other articles , knitted or crocheted , not elastic or rubberized : A. Outer garments and clothing accessories : II . Other Women's , girls ' and infants ' outer garments : B. Other : Women's , girls ', and infants' ( other than babies ') woven and knitted or crocheted skirts , including divided skirts China UK 1 000 pieces 225 28 60.05 ex A II b ) 4 ee ) 60 . OS-ex 60 , ex 63 , ex 65 Outer garments and other articles , knitted or crocheted , not elastic or rubberized : A. Outer garments and clothing accessories : II . Other : Knitted or crocheted trousers ( except shorts ) other than babies' China BNL 1 000 pieces 58 31 . 12 . 86 Official Journal of the European Communities No L 383 / 29 Category CCT heading No NIMEXE code ( 1987 ) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1987 29 61.02 B 11 e ) 3 aa ) bb ) cc ) 61.02-42 , 43 , 44 Women's , girls' and infants' outer garments : B. Other : Women's , girls ' and infants ' ( other than babies') woven suits and costumes ( including coordinate suits consisting of two or three pieces which are ordered , packed , consigned and normally sold together ), of wool , of cotton or of man-made textile fibres , excluding ski suits China F 1 000 pieces 130 30 A 61.04 B I 61.04-11 , 13 , 18 Women's , girls' and infants ' under garments : Women's , girls ' and infants ' woven pyjamas and night dresses , of wool , of cotton or of man-made textile fibres China F I 1 000 pieces 1 350 225 31 61.09 D 61.09-50 Corsets , corset-belts , suspender ­ belts , brassieres , braces , suspenders , garters and the like ( including such articles of knitted or crocheted fabrics ) whether or not elastic : Brassieres , woven , knitted or crocheted China F BNL UK 1 000 pieces 1 350 506 506 68 60.04 A I II a ) b ) c ) III a ) b ) c ) d ) 60.04-02 , 03 , 04 , 06 , 07 , 08 , 10 , 11 , 12 , 14 Under garments , knitted or crocheted , not elastic or rubberized : A. Babies ' garments ; girls ' garments up to and including commercial size 86 : Babies' under garments of knitted or crocheted fabrics , not elastic or rubberized China UK tonnes 58 73 60.05 A II b ) 3 60.05-16 , 17 , 19 Outer garments and other articles , knitted or crocheted , not elastic or rubberized : A. Outer garments and clothing accessories : II . Other : Track suits of knitted or crocheted fabric , not elastic or rubberized , of wool , of cotton or of man-made textile fibres China D F I BNL UK IRL DK GR E P EEC 1 000 pieces 531 284 199 185 305 12 96 26 36 10 1 684 No L 383 / 30 Official Journal of the European Communities 31 . 12 . 86 Category CCT heading No NIMEXE code ( 1987 ) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1987 76 61.01 B I 61.02 B II a ) 61.01-13 , 15 , 17 , 19 61.02-12 , 14 Men's and boys ' outer garments Women's , girls ' and infants ' outer garments : B. Other : Men's and boys' woven industrial and occupational clothing ; women's , girls ' and infants ' woven aprons , smock-overalls and other industrial and occupational clothing (whether or not also suitable for domestic use ), of wool , of cotton or ofman-made textile fibres China D F I BNL UK IRL DK GR E P EEC tonnes 1 523 199 342 118 345 24 57 34 37 8 2 687 78 61.01 A II b ) B III V f) 1 g ) 1 2 3 61.01-09 , 24 , 25 , 26 , 82 , 93 , 94 , 97 Men's and boys ' outer garments : Men's and boys ' woven bath robes , dressing gowns , smoking jackets and similar indoor wear , ski suits consisting of two or three pieces and other outer garments , except garments of categories 6 , 14 A , 14 B , 1 6 , 17 , 21 , 76 and 79 , of wool , of cotton or of man-made textile fibres China ( 5 ) F I tonnes 324 347 83 60.05 A II a ) ex b ) 4 ee ) hh ) 11 22 33 44 ijij ) 11 kk ) 11 11 ) 11 mm ) 1 1 22 33 44 60.05-04 , ex 60 , ex 63 , ex 65 , 75 , 76 , 77 , 78 , 80 , 82 , 84 , 86 , 87 , 88 , 89 Outer garments and other articles , knitted or crocheted , not elastic or rubberized : A. Outer garments and clothing accessories : II . Other : Outer garments , knitted or crocheted , not elastic or rubberized , other than garments of categories 5 , 7 , 26 , 27 , 28 , 71 , 72 , 73 , 74 and 75 , of wool , of cotton or of man-made textile fibres China D F tonnes 270 185 (*) See Appendix . 31 . 12 . 86 Official Journal of the European Communities No L 383 / 31 GROUP III A Category CCT heading No NIMEXE code ( 1987 ) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1987 33 51.04 A III a ) 62.03 B II b ) 1 51.04-06 62.03-51 , 59 Woven fabrics of man-made fibres ( continuous ), including woven fabrics of monofil or strip falling within heading No 51.01 or 51.02 : A. Woven fabrics of synthetic textile fibres Sacks and bags , of a kind used for the packing of goods : B. Of other textile materials : II . Other : Woven fabrics of strip or the like of polyethylene or polypropylene , less than 3 m wide ; woven sacks of such strip or the like China F BNL UK tonnes 463 3 183 695 36 51.04 B III 51.04-55 , 56 , 58 , 62 , 64 , 66 , 72 , 74 , 76 , 81 , 89 , 93 , 94 , 97 , 98 Woven fabrics of man-made fibres ( continuous ), including woven fabrics of monofil or strip falling within heading No 51.01 or 51.02 : B. Woven fabrics of regenerated textile fibres : Woven fabrics of regenerated textile fibres ( continuous ) other than those for tyres and those containing elastomeric yarn China F tonnes 248 37 56.07 B 56.07-50 , 51 , 55 , 56 , 59 , 60 , 61 , 65 , 67 , 68 , 69 , 70 , 71 , 72 , 73 , 74 , 77 , 78 , 82 , 83 , 84 , 87 56.07-50 , 55 , 56 , 59 , 61 , 65 , 67 , 69 , 70 , 71 , 73 , 74 , 77 , 78 , 83 , 84 , 87 Woven fabrics of man-made fibres ( discontinuous or waste ): B. Of regenerated textile fibres : Woven fabrics of regenerated textile fibres ( discontinuous or waste ) other than narrow woven fabrics , pile fabrics ( including terry fabrics ) and chenille fabrics a ) Of which other than unbleached or bleached China China D F I BNL UK IRL DK GR E P EEC D F I BNL UK IRL DK GR E P tonnes tonnes 2 014 1 092 948 698 1 298 ¢ 63 839 71 148 42 7 213 604 328 284 209 389 19 252 21 44 13 No L 383 / 32 Official Journal of the European Communities 31 . 12 . 86 Category CCT heading No NIMEXE code ( 1987 ) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1987 40 62.02 B IV a ) c ) 62.02-83 , 85 , 89 Bed linen , table linen , toilet linen and kitchen linen ; curtains and other furnishing articles : B. Other : Woven curtains ( other than net curtains ) and furnishing articles , of wool , of cotton or of man-made textile fibres China I tonnes 440 59 58.02 ex A B 59.02 ex A 58.02-04 , 06 , 07 , 09 , 56 , 61 , 65 , 71 , 75 , 81 , 85 , 90 59.02-01 , 09 Other carpets , carpeting , rugs , mats and matting , and 'Kelem ', 'Schumacks ' and 'Karamanie' rugs and the like (made up or not ): Felt and articles of felt , whether or not impregnated or coated : A. Felt in the piece or simply cut to rectangular shape : Woven , knitted or crocheted , carpets , carpeting , rugs , mats and matting , and 'Kelem', 'Schumacks' and 'Karamanie ' rugs and the like (made up or not ); floor covering , of felt China F tonnes 220 66 62.01 A B I II a ) b ) c ) 62.01-10 , 20 , 81 , 85 , 93 , 95 Travelling rugs and blankets : Travelling rugs and blankets , of wool , of cotton or of man-made textile fibres China I tonnes 446 31 . 12 . 86 Official Journal of the European Communities No L 383 / 33 GROUP III B Category CCT heading No NIMEXE code ( 1987 ) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1987 10 60.02 A B 60.02-40 60.02-50 , 60 , 70 , 80 Gloves , mittens and mitts , knitted or crocheted , not elastic or rubberized : Gloves , mittens and mitts , knitted or crocheted , not elastic or rubberized , impregnated or coated with artificial plastic materials Gloves , mittens and mitts , knitted or crocheted , not elastic or rubberized , other than those of category 10 , of wool , of cotton or of man-made textile fibres China D F UK 1 000 pairs 4 630 2 894 1 505 (&gt;) 67 60.05 A II b ) 5 B 60.06 B II III 60.05-91 , 92 , 93 , 94 , 95 , 96 , 97 , 98 , 99 60.06-92 , 96 , 98 Outer garments and other articles , knitted or crocheted , not elastic or rubberized : Knitted or crocheted fabric and articles thereof , elastic or rubberized ( including elastic knee-caps and elastic stockings : B. Other : Clothing accessories and other articles ( except garments ), knitted or crocheted , not elastic or rubberized ; articles ( other than bathing costumes ) of knitted or crocheted fabric , elastic or rubberized , of wool , of cotton , or of man-made textile fibres China D tonnes 893 69 60.04 B IV b ) 2 cc ) 60.04-54 Under garments , knitted or crocheted , not elastic or rubberized : B. Of other textile materials : Women's , girls' and infants' knitted or crocheted petticoats and slips , of synthetic textile fibres , other than babies' garments China F 1 000 pieces 268 (*) See Appendix . No L 383 / 34 Official Journal of the European Communities 31 . 12 . 86 Category CCT heading No NIMEXE code ( 1987 ) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1987 75 60.05 A II b ) 4 ff) 60.05-66 , 68 Outer garments and other articles , knitted or crocheted , not elastic or rubberized : A. Outer garments and clothing accessories : II . Other : Men's and boys' suits including coordinate suits consisting of two or three pieces which are ordered , packed , consigned and normally sold together ), of knitted or crocheted fabric , not elastic or rubberized , of wool , of cotton or of man-made textile fibres , excluding ski suits China UK 1 000 pieces 52 80 61.02 A I a ) b ) 61.04 A 61.02-01 , 03 61.04-01 , 09 Women's , girls ' and infants ' outer garments : A. Babies ' garments ; girls ' garments up to and including commercial size 86 : Women's , girls ' and infants ' under garments : A. Babies ' garments ; girls ' garments up to and including commercial size 86 : Babies ' woven garments of wool , of cotton or of man-made textile fibres China F UK tonnes 133 139 82 60.04 B IV a ) c ) 60.04-35 , 36 , 37 , 39 , 65 , 66 , 67 , 69 Under garments , knitted or crocheted , not elastic or rubberized : B. Of other textile materials : Under garments , other than babies ', knitted or crocheted , not elastic or rubberized , of wool , of fine animal hair or of regenerated textile fibres China F BNL UK tonnes 64 35 69 87 61.10 61.10-10 , 90 Gloves , mittens , mitts , stockings , socks and sockettes , not knitted or crocheted China F UK tonnes 162 81 31 . 12 . 86 Official Journal of the European Communities No L 383 / 35 GROUP III C Category CCT heading No NIMEXE code ( 1987 ) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1987 91 62.04 A II B II 62.04-23 , 73 Tarpaulins , sails , awnings , sunblinds , tents and camping goods : Tents China F BNL tonnes 318 173 110 62.04 A III B III 62.04-25 , 75 Tarpaulins , sails , awnings , sunblinds , tents and camping goods : Woven pneumatic mattresses China F tonnes 463 No L 383 / 36 Official Journal of the European Communities 31 . 12 . 86 Appendix Category Supplier country Provisions 2 China For fabrics below 115 cm in width (NIMEXE codes 55.09-04 , 05 , 06 , 07 , 08 , 11 , 15 , 32 , 35 , 51 , 53 , 68 and 71 ), the following additional quantities may be exported to the EEC by China : ( tonnes ; 1987 D F I BNL UK IRL ­ DK GR EEC 277 289 129 194 241 35 35 18 1 218 2 China For fabrics for medical gauze (NIMEXE codes 55.09-03 and 10 ), the following additional quantities may be exported to the EEC by China : ( tonnes ) 1987 D F I BNI . UK IRL DK GR EEC 330 250 450 174 264 18 22 15 1 523 2 China Possibility of transfer to and from category 3 of up to 40 % of the category to which the transfer is made , except Benelux , where the category is merged with category 3 . The following levels apply to Benelux for this category combined with category 3 a ): 2 a China (tonnes) 1987 BNI, 216 3 China Possibility of transfer with category 2 of up to 40 % of the category to which the transfer is made , except Benelux , where the category is merged with category 2 . 3 a China See category 2 a ). 4 China Possibility to convert 250 000 pieces within the EEC quota into 500 000 singlets (NIMEXE codes 60.04-50 , 58 , 79 and 88 ) as follows : 31 . 12 . 86 Official Journal of the European Communities No L 383 / 37 ProvisionCategory Supplier country 4 (1 000 pieces ) (cont 'd) Pieces of category 4 Number of singlets D F I BNL UK IRL DK GR EEC 70 58 37 25 48 2,5 6 3,5 250 140 116 74 50 96 5 12 7 500 5 China The following sub-limits apply within the quantitative limits prescribed in this Annex for the Community and the United Kingdom : Jerseys and pullovers of fine animal hair ( for the United Kingdom these sub-limits also cover the same products made of wool ): (pieces ) 1987 EEC UK 55 680 12 400 6 China The following additional quantities of shorts ( NIMEXE codes 61.01-62 , 64 , and 66 ) may be exported by China to the EEC : (1 000 pieces) 1987 D F I BNL UK IRL DK GR EEC 244 127 98 83(0 128 6 24 11 721 (') For Benelux , the quantitatives are added to the Benelux quota for category 6 . The following sub-limits apply within the quantitative limits prescribed in the Annex for Benelux : Long trousers : (1 000 pieces) 1987 BNL 489 20 China See category 39 . No L 383 / 38 Official Journal of the European Communities 31 . 12 . 86 Category Supplier country Provisions 39 China The quantitative limits prescribed in the Annex include bed linen of category 20 . The following sub-limits apply within the quantitative limits prescribed in the Annex for France : Flousehold linen other than embroidered : ( tonnes) 1987 F 193 The following sub-limits for bed linen apply within the quantitative limits prescribed in the Annex for Benelux and Spain : (tonnes ) 1987 BNL E 49 53 78 China The quantitative limits prescribed in the Annex include women's outer wear , other , of category 81 . 10 China The following sub-limits apply within the quantitative limits prescribed in this Annex for the United Kingdom : Knitted gloves , mittens and mitts of former category 10 ( coated or impregnated ) ( NIMEXE code 60.02-40 ): ( 1 000 pairs ) 1987 UK 231 58 China For Greece , further consultations will be held on imports . For the Federal Republic of Germany , 1 9 % of all the quantitative limits prescribed in the Annex are reserved for use at the Berlin Fair , except in the case of categories 13 , 23 , 24 , 26 , 67 , 76 and 83 . 31 . 12 . 86 Official Journal of the European Communities No L 383 / 39 ANNEX B Breakdown of 1987 outward processing trade objectives between Member States Units Category EEC Federal Republic of Germany France Italy Benelux United Kingdom Ireland Denmark Greece Spain Portugal 1 000 pieces 6 874 343 222 181 128       1 000 pieces 7 219 86 56 45 32       1 000 pieces 8 748 293 190 156 109       1 000 pieces 21 547 214 139 114 80      1 000 pieces 26  357          tonnes 76  365        